Kane, J.
(dissenting). Since defendant offered extrinsic materials under CPLR 3211 (subd [c]) in support of its motion to dismiss the complaint for failure to state a cause of action (CPLR 3211, subd [a], par 7), the issue is whether plaintiff actually has a cause of action to be defended on the counterclaim interposed by Rezey in the underlying litigation (Guggenheimer v Ginzburg, 43 NY2d 268, 275; Rovello v Orofino Realty Co., 40 NY2d 633, 635; Rappaport v International Playtex Corp., 43 AD2d 393). Those submissions disclose that plaintiff has received $12,481.42 from defendant on a policy of fire insurance and that the counterclaim by the owner alleges a property loss totaling $36,500 on account of plaintiff’s negligence and a breach of the parties’ lease. Inasmuch as Rezey’s pleading does not indicate which portions of his building were damaged by the fire and defendant has not demonstrated that plaintiff occupied the entire premises, I fail to understand how the exclusion contained in defendant’s policy of comprehensive general liability insurance warrants a dismissal of plaintiff’s cause of action at this stage of the proceeding. From all that appears in the record, the owner is simply claiming that his property was damaged by acts for which the tenant should be held responsible. Defendant has not shown that the only damage caused was to property occupied by its insured and, therefore, it cannot be said that plaintiff has no cause of action for declaratory relief. Although the suit defendant commenced in plaintiff’s name against Rezey is not directly before us, the majority’s observation that actions of this nature are statutorily grounded should be read as dicta of questionable validity. CPLR 1004 merely provides that an “insured person who has executed to his insurer either a loan or subrogation receipt * * * or other similar agreement *** may sue or be sued without joining with him the person for or against whose interest the action is brought” (emphasis added). It does not purport to invest the insurer with like authority and, while Coniglio v State *704of New York (35 AD2d 1021) recognizes that such a right may arise under the terms of a subrogation agreement, cogent reasons exist for declining to give the enactment an interpretation broader than its language conveys (cf. Allstate Ins. Co. v Babylon Chrysler Plymouth, 45 AD2d 969). The order of Special Term should be affirmed.